Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Claims 1, 2, 4-6, 8, 10-12, 17, 18, 20, 25-27, 30-32, 34, 37, and 42-45 are pending.

Applicant's election with traverse of Group I, 1, 2, 4-6, 8, 10-12, 17, 18, 20, 25-27, 30-32, and 42-45, and species melatonin, valerian, and vitamin B12, in the reply filed on 6/11/2021 is acknowledged.  The traversal is on the ground(s) that searching for all the inventions is not a burden.  This is not found persuasive because as indicated in the previous office action, the inventions of Group I-II are two distinct inventions for the reason of the record. They have different electronic resources and search queries, and searing for one subject matter will not necessarily lead to another. Applicant is reminded of the extensive literature search in biotechnology which is not co-extensive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 34 and 37 are withdrawn.
Claims 1, 2, 4-6, 8, 10-12, 17, 18, 20, 25-27, 30-32, and 42-45 are examined on the merits.

           Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 6 (at line 10) recite parenthetical expression "(leaf)". The metes and bounds of Claim 6 are rendered vague and indefinite by the parenthetical recitation of "(leaf) because it is unclear as to whether the limitation is part of the instantly claimed subject matter.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.




Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1, 2, 4-6, 8, 10-12, 17, 18, 20, 25-27, 30-32, and 42-45 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Clement et al (US 2008/0254121 A1).  
Clement et al teach a nutritional supplement to aid in achieving a restful night's sleep in the form of a caplet to be consumed before bedtime. The nutritional supplement consists of the following: [0038] An outer-coating comprising about 3 mg fine-milled Melatonin (thus sleep promoting active agents) for immediate release; a first-layer comprising about 0.5 mg Melatonin, about 1.0 mg Catnip flower powder, about 1.0 mg Piscidia piscipula and about 25.0 mg deodorized Valerian root extract for slow-release up to about 45-minutes; a second-layer comprising about 0.5 mg Melatonin, about 75.0 mg deodorized Valerian root extract (thus sleep quality active agents, thus 34.8% (75 mg/ total weight of 215 mg = 34.8%, thus claim 20 is met, thus claim 42 and 43 are met), 0.006 mg Methylcobalamin (thus a form of Vitamin B12, thus sleep recovery active agents, thus claim 6 is met), about 5.0 mg Eclipta alba whole plant extract and about 1.0 mg Nardostachys jatamansi for delayed-release for about 2-hours; and an inner-core comprising about 1.0 mg Melatonin, about 100 mg Lemon balm extract (thus a second sleep quality active agent, thus claim 5 is met)  and about 2.0 mg Mesua ferrea plant powder (thus claim 8 is met) for delayed- and slow-release from about 4-hours to about 6-hours [0037]. Clement et al teach the outer coating 10 as applied to the solid dosage form dissolves within 1 minute following oral administration (thus claim 10 is met), thus constituting an immediate-release profile. The first layer 12 begins to dissolve within about 60 seconds following administration to a mammal and is completely dissolved within about 2-hours following administration. The second-layer 14 begins to dissolve following the dissolution of the first-layer 12 at about 2-hours from the point of administration and is completely dissolved within about 4-hours following administration (thus claim 12 is met). The inner-core 16, begins to dissolve -hours following administration and is completely dissolved within about 6-hours following oral administration to a mammal (thus claim 11 is met; thus claims 1, 25-27, 30-32 are met; it is inherent that the delay release from the control layer is osmotically controlled). The interconnection of the dissolution profiles of the components of the present invention in this embodiment forms a multi-phase temporal release profile [0025].
Clement et al teach Excipients may be used in the present invention as are commonly known in the art and may be employed for the purposes of fillers and binding agents ]0024]. the different dissolution rates are achieved in the present invention through the use of various excipients or erosion polymers combined with the degree of compression [0028] (thus claims 17 and 18 are met).
Clement et al teach a nutritional supplement to aid in achieving a restful night's sleep in the form of a caplet to be consumed before bedtime. The nutritional supplement consists of the following: [0042] An outer-coating comprising about 1.0 mg fine-milled Melatonin for immediate release; a first-layer comprising about 2.0 mg Melatonin, about 300 mg of lemon balm extract (Melissa officinalis), about 500 mg of Tryptophan (thus the claimed L-tryptophan, thus claim 4 is met), about 120 mg of Hops extract (Humulus iupulus), and about 50 mg of Griffonia simplicfolia for slow-release for up to about 2-hours after administration; a second-layer comprising about 1.5 mg Melatonin, about 2.0 mg of Mesua ferrea plant powder, and about 1.0 mg Nardostachys jatamansi for delayed-release between about 2-hours and 4-hours after administration; and an inner-core comprising about 0.5 mg Melatonin, about 30 mg of methylcobalamin and about 1.0 mg of Catnip flower powder (Nepeta cataria) for delayed- and slow-release between about 4-hours to about 6-hours after administration. 



Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655